UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
MIR ISLAM a/k/a JOSH,

                           Plaintiff,
                                                                      MEMORANDUM AND ORDER
          - against -                                                   18-CV-4029 (RRM) (LB)

THE GEO GROUP,

                            Defendant.
------------------------------------------------------------------X
ROSLYNN R. MAUSKOPF, United States District Judge.

        Plaintiff Mir Islam, a resident of the Bronx, New York, brings this pro se action alleging

a variety of torts and breaches of contract that occurred while he was incarcerated in a facility

operated by defendant The GEO Group, Inc. (Compl. (Doc. No. 1).) For the reasons discussed

below, Islam is directed to file an amended complaint within 30 days of the date of this Order.

                                                DISCUSSION

        I.       Venue

        Pursuant to 28 U.S.C. § 1391(b), which governs civil actions in federal district courts, a

civil action may be brought in:

        (1) a judicial district in which any defendant resides, if all defendants are residents
        of the State in which the district is located; (2) a judicial district in which a
        substantial part of the events or omissions giving rise to the claim occurred, or a
        substantial part of property that is the subject of the action is situated; or (3) if there
        is no district in which an action may otherwise be brought as provided in this
        section, any judicial district in which any defendant is subject to the court’s
        personal jurisdiction with respect to such action.

        Here, Islam alleges that he “went to Geo on Jan 17, 2017.” (Compl. at 1.) However, he

does not indicate the location of the GEO facility that he was housed in. Therefore, it is unclear

whether the Eastern District of New York is the proper venue for this action. Specifically, it is
not clear whether “a substantial part of the events or omissions giving rise to the claim occurred”

in the Eastern District of New York. 28 U.S.C. § 1391(b)(2).

       II.     Leave to Amend

       Islam is granted 30 days’ leave to file an amended complaint that must provide the

location of his detention. The amended complaint must also set forth the legal basis and factual

allegations in a clear and concise manner in order to support Islam’s claim against the GEO

Group. Islam must identify each defendant in both the caption and the body of the amended

complaint, and name as proper defendants those individuals who have some personal

involvement in the actions he alleges in the amended complaint. If Islam wishes to bring claims

against defendants, but does not know the names of the individuals, he may identify each of them

as John or Jane Doe, indicate their place of employment, and, to the best of his ability, describe

each individual and the role he or she played in the alleged misconduct.

       Islam is advised that an amended complaint does not simply add to the first complaint.

Once an amended complaint is filed, it completely replaces the original. Therefore, Islam must

include in the amended complaint all the necessary information that was contained in the original

complaint. The amended complaint must be captioned as an “Amended Complaint” and bear the

same docket number as this Order.

                                         CONCLUSION

       Accordingly, Islam is granted 30 days’ leave to file an amended complaint. No summons

shall issue at this time, and all further proceedings shall be stayed for 30 days. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith, and

therefore in forma pauperis status is denied for purpose of an appeal. See Coppedge v. United

States, 269 U.S. 438, 444–45 (1962).



                                                 2
       The Clerk of Court is respectfully directed to mail a copy of this Order to Mir Islam and

note the mailing on the docket.

                                                    SO ORDERED.


Dated: Brooklyn, New York                           Roslynn R. Mauskopf
       April 4, 2019                                ____________________________________
                                                    ROSLYNN R. MAUSKOPF
                                                    United States District Judge




                                                3
